Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #85, page 11 of specification, line 12) is not labeled in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter (WO 2012/010119) in view of Duvigneau (FR 2994631) Schletter (WO 2012/062241) and Fontan (FR 2554669).
	Schletter ‘119 discloses a machine comprising:
a vehicle chassis 6 formed in a shape of a tractor-type vehicle,
an electronic control unit,
two GPS sensors 33, 33 (FIG. 4) mounted to an upper cross-bar like element,
a driving column 1 mounted on a vehicle chassis 6, via an articulated positioning adjustment system (see four(4) directional arrows in FIG. 2),
a driving column comprising a pole 1 and a vertically movable carriage mounted so as to be able to move with regard to a pole, in a substantially vertical manner,
a hammer head 3, e.g. driving bell, mounted on a carriage,
a post guiding device, which comprises a guide shoe (see FIGS. 3 & 4) mounted at a base of pole 1,
an articulated positioning adjustment system allowing a driving bell and a guiding device to be positioned directly above a predefined location and to drive a post in vertically there.
Schletter ‘119 does not disclose a driving bell mounted on a slide, gripper or a movable guide shoe. 
	Duvigneau discloses- 
a driving column comprising a column 24, e.g. pole, and a slide 26 mounted so as to be able to slide with regard to a pole via jack 34, in a substantially vertical manner, and
a seat 32, e.g. driving bell, mounted on a slide.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a driving bell mounted on a slide, as taught by Duvigneau, such that the stakes are maintained in an upright position during driving.

And, Fontan discloses a post guiding device, which comprises a guide shoe 29 (FIG. 2) mounted at a base of column 27, e.g. pole. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a movable guide shoe mounted at a base of a pole, as taught by Fontan, “for controlling the operating sequences of the said ploughing device with a means of measuring the distance travelled by the machine with respect to a fixed point and of detection of the obtaining of the desired value of the space between two plants.”
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter ‘119 in view of Duvigneau, Schletter ‘241 and Fontan and further in view of Webb (US 9,752,394) which discloses that which Schletter ‘119 does not disclose such as a guide shoe (FIG. 2) that comprises a housing in a form of a notch delimited on three sides 12, 16, 22 by tabs 24, 24, 24 adjustable in position and a housing being open on a fourth side. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a guide shoe that comprises a housing in a form of a notch delimited on three sides by tabs adjustable in position and a housing being open on a fourth side, as taught by Webb, thereby reducing the costs to replace each of the three sides of the housing.
25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter ‘119 in view of Duvigneau, Schletter ‘241 and Fontan and further in view of Halonen (US 2018/0127941) which discloses that which Schletter ‘119 does not including that wherein there are provided end of travel switches S1, S2 adjustable in position along a vertical travel of a slide. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include end of travel switches adjustable in position along a vertical travel of a slide, as taught by Halonen, thereby maximizing the time between impacts by the driving bell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652